                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 BRADLEY A. RUPERT,                      )
                                         )
               Plaintiff,                )      Case No. 2:18-cv-1062
                                         )
                    v.                   )      Judge Nora Barry Fischer
                                         )      Magistrate Judge Lisa Pupo Lenihan
 TRANS UNION, LLC, and TEBO              )
 FINANCIAL SERVICES, INC.,               )      ECF Nos. 4, 17
                                         )
               Defendants.               )
                                         )


                               MEMORANDUM ORDER

      The Complaint in the above captioned case was received by the Clerk of Court

on August 14, 2018, upon removal from the Court of Common Pleas of Indiana County,

Pennsylvania, and was referred to United States Magistrate Judge Lisa Pupo Lenihan

for pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C.

§636(b)(1), and Local Rules of Court 72.C and 72.D.

      The Magistrate Judge's Report and Recommendation (ECF No. 17), filed on

December 6, 2018, recommended that the Motion to Dismiss (ECF No. 4) filed by

Defendant TEBO Financial Services, Inc. be denied.         Service of the Report and

Recommendation (ECF No. 17) was made on all counsel of record. In the Report and

Recommendation, the parties were informed that in accordance with the Magistrate

Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of

Court, that they had fourteen (14) days to file any objections. Objections to the Report

and Recommendation (ECF No. 18) have been filed by Defendant TEBO Financial

Services, Inc. Any responses to the objections were due by January 3, 2019 and none

have been filed to date.
         After review of the pleadings and documents in the case, together with the

Report and Recommendation, and objections thereto, the following Order is entered:

         AND NOW, this 4th day of January, 2019,

         IT IS HEREBY ORDERED that the Motion to Dismiss (ECF No. 4) filed by

Defendant TEBO Financial Services, Inc. is DENIED.

         IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 17)

of Magistrate Judge Lenihan dated December 6, 2018, is adopted as the opinion of the

Court.

                                               BY THE COURT:



                                               s/Nora Barry Fischer
                                               NORA BARRY FISCHER
                                               United States District Judge

   cc: All Counsel of Record
       Via CM/ECF Electronic Mail




                                           2
